 
 
IV 
112th CONGRESS
1st Session
H. RES. 335 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2011 
Mrs. McCarthy of New York submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Recognizing the need for safe patient handling and movement. 


Whereas registered nurses and other health care workers are being asked to lift and transfer unreasonable loads, with the average nurse lifting 1.8 tons on an eight-hour shift;
Whereas the Bureau of Labor Statistics consistently rates “registered nursing” and “nursing aides and orderlies” in the top 10 of all United States occupations reporting on the job injuries resulting in days away from work, with the leading causes of these injuries being tasks involving patient movement, transferring, and repositioning;
Whereas 12 percent of nurses leave the profession permanently every year because of back pain, and 47 percent of nurses have considered leaving the profession because of the physical demands of their job;
Whereas 54 percent of nurses report that patient lifting and transferring devices are not readily available for use in their health care facility;
Whereas the National Institute for Occupational Safety and Health has reported that manual patient lifting is associated with decreased quality of care, diminished patient safety and comfort, decreased patient satisfaction, and increased risk of patient falls, patient drops, friction burns, dislocated shoulders, skin tears, and bruises;
Whereas costs associated with back injuries in the healthcare industry are estimated to be $20,000,000,000 annually;
Whereas a case study published by the Agency for Healthcare Research and Quality shows that the direct and indirect costs associated with a safe lifting program are recouped in 4.3 years through significant reductions in workers’ compensation payments and by avoiding the costs associated with caregiver absenteeism; and
Whereas research has shown that safe resident lifting programs reduce resident-handling workers’ compensation injury rates by 61 percent, lost work day injury rates by 66 percent, restricted workdays by 38 percent, and the number of workers suffering from repeated injuries: Now, therefore, be it 
 
That the House of Representatives—
(1)encourages safe patient movement for direct-care licensed nurses and other health care providers as a critical component in protecting licensed nurses and other health care workers and increasing patient safety; and 
(2)recognizes that the National Institute for Occupational Safety and Health has reported that manual patient lifting is associated with high rates of injuries for health care workers, labor shortages, decreased quality of care, diminished patient safety and comfort, decreased patient satisfaction, and higher risks of patient falls, patient drops, friction burns, dislocated shoulders, skin tears, and bruises. 
 
